3:20-cv-03867-MGL-PJG   Date Filed 11/05/20   Entry Number 1   Page 1 of 8
3:20-cv-03867-MGL-PJG   Date Filed 11/05/20   Entry Number 1   Page 2 of 8
3:20-cv-03867-MGL-PJG   Date Filed 11/05/20   Entry Number 1   Page 3 of 8
3:20-cv-03867-MGL-PJG   Date Filed 11/05/20   Entry Number 1   Page 4 of 8
3:20-cv-03867-MGL-PJG   Date Filed 11/05/20   Entry Number 1   Page 5 of 8
3:20-cv-03867-MGL-PJG   Date Filed 11/05/20   Entry Number 1   Page 6 of 8
3:20-cv-03867-MGL-PJG   Date Filed 11/05/20   Entry Number 1   Page 7 of 8
3:20-cv-03867-MGL-PJG   Date Filed 11/05/20   Entry Number 1   Page 8 of 8
